Caldwell, J.
Tbe London & New York Land Company brought this bill against the city of Jellieo to recover a certain sum of money for grading one of defendant’s streets, under a contract made for that purpose. The Chancellor dismissed the bill, but the Court of Chancery Appeals reversed his action, and pronounced a decree in favor of the complainant for $416.86.
The principal defense interposed by the city is rested upon the fact that the contract under which the grading was done was made at a special meeting of the Board of Mayor and Aldermen, called without notice to some of the Aldermen, and held in their absence.
The result of the authorities upon the subject is that, as a general rule, every member of a municipal council is entitled to reasonable notice of special meetings, and that no important action can lawfully be taken at such meeting unless such notice has first been given, or unless the members not notified actually attend and participate in the business of the meeting. 1 Dillon Mun. Corp., 4th Ed., Secs. 263, 286; 1 Beach on Pub. Corp., Sec. 271; 15 Am. & Eng. Ency. Law, 1035; Lord v. Anoka, 36 Minn., 176; Beaver Creek v. Hastings, 52 Mich., 528; Board of Supervisors v. *322Horton, 75 Iowa, 271; Poalo, etc., v. Commissioners, 16 Kan., 302; People v. Batchelor, 22 N. Y., 128; Harding v. Vandewater, 40 Cal., 77; Stowe v. Wyse, 7 Conn., 214.
The present contract was confessedly subject to this general rule, and being so, it was undoubtedly invalid, and, nothing else appearing, the complainant would inevitably be repelled from Court. There is another aspect of the case, however, that demands the consideration of the Court.
The contract was fair and reasonable in its terms, and was within the scope of the powers conferred upon the council for the improvement of streets; it soon became known to the members of the council, who permitted it to go unrescinded and unchallenged, and allowed the complainant to continue the work through several months to completion, in the belief that all .was satisfactory, and with the unquestionable result of large and permanent advantage to the municipality.
Having: thus received benefits for which the council might well have contracted in a proper meeting, the city will not now be heard to deny liability therefor.
In such a case liability arises by implication of law, and payment must be made according to the benefits received. The law, which always intends justice, implies a promise. Hitchcok v. Galveston, 96 U. S., 341; 1 Dillon Mun. Corp., Sec. 460; Gas Company v. San Francisco, 9 Cal., *323453; Columbus Water Company v. Columbus, 15 L. R. A., 354; Moore v. N. Y., 73 N. Y.; Schipper v. Aurora, 6 L. R. A., 318; McDonald v. N. Y., 23 Am, Rep., 144; Gaslight Co. v. Memphis, 93 Tenn., 612; Dowell v. Portland, 13 Oregon, 248.
Since tbe price named in tbe invalid contract is shown to be entirely fair and reasonable, not only in view of tbe labor done, bnt also in reference to tbe benefits conferred, it will be taken as tbe true measure of recovery.
The plea of the statute of limitations must fail, because tbe work, although commenced more than six years before tbe filing of tbe bill, was not completed until a time within that period. Complainant’s right of action accrued upon tbe completion of tbe work, and the statute began to run at that time, not sooner.
■ Tbe other defenses will be mentioned in oral opinion. None of them are sufficient to defeat complainant’s action.
The decree of tbe Court of Chancery Appeals is affirmed.